Title: From John Adams to Edmé Jacques Genet, 1 June 1780
From: Adams, John
To: Genet, Edmé Jacques


     
      
       June 1st. 1780
      
     
     Rodney himself, it seems did all. He fought and beat six Ships. Pray, why did not the Rest of his Fleet beat the rest of the French Fleet over whom they had the Superiority.
     This Way of giving Extracts of Letters only, leaves room to suspect.
     But I think, by his own Account, he has nothing to brag of. Three drawn Battles wont maintain the Lordship of the Water.
     Drawn Battles wont do.
     I hope, however, France and Spain will follow up their Plan—they are in the right way—for God sake let the second Division at Brest be expedited, and from Rochfort too.
     Pray can You give me Notice of a safe Conveyance to America? I want to send duplicates of all my dispatches.
    